Herbert, J.,
dissenting. I dissent for the reasons set out in the syllabus of the opinion of the Hamilton County *80Court of Appeals in this case reported in 14 Ohio App. 2d 35.
Section 2309.42 of the Revised Code reads:
“Upon such terms as are just, the court, or a judge thereof in vacation, for good cause shown, may extend the time for filing any pleading.”
The foregoing statute has been the law of Ohio without substantial change since 1851. It recognizes the inherent power of a court to do all things necessary to the administration of justice and to protect its own powers and processes and the rights of those who invoke its processes. See State, ex rel. Pfeiffer, v. Common Pleas Court, 13 Ohio St. 2d 133, and cases cited therein. Such power inheres in the constitutional grant of judicial power to the courts, and is beyond the power of the General Assembly to abridge. Ibid.; Hale v. State, 55 Ohio St. 210.
The right of a landowner to be compensated for private property taken for public use is not statutory, but guaranteed by Section 19 of Article I and Section 5 of Article XIII of the Constitution of Ohio, which also assures that a jury shall determine the amount of such compensation. Rights so secured cannot be taken away by legislation such as Section 163.09(A), Revised Code.
“The fundamental requirement of due process of law is an opportunity to be heard upon such notice and proceedings as are adequate to safeguard the right for which constitutional protection is involved.” Anderson National Bank v. Luckett, 321 U. S. 233.
For these reasons, the judgment of the Court of Appeals for Hamilton County should be affirmed.